 



Exhibit 10.11
(PHOTOGRAPHS) [w21278w2127801.gif]
TD Banknorth Inc.
Plan Document
Amended and Restated
Effective May 9, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection/Enrollment/Eligibility
    9  
2.1 Eligibility
    9  
2.2 Enrollment Requirements
    10  
2.3 Commencement of Participation
    10  
2.4 Termination of Participation and/or Deferrals
    10  
2.5 Limited Participation
    10  
 
       
ARTICLE 3 Deferral Commitments/Company Contributions/Crediting/Taxes
    11  
3.1 Minimum Deferral
    11  
3.2 Maximum Deferral
    11  
3.3 Election to Defer/Change in Election
    12  
3.4 Withholding of Annual Deferral Amounts
    14  
3.5 Post-2004 Mandatory Deferrals
    14  
3.6 Annual Company Make-Up Amount
    15  
3.7 Investment of Trust Assets
    15  
3.8 Vesting
    15  
3.9 Crediting/Debiting of Account Balances
    15  
3.10 FICA and Other Taxes
    20  
3.11 Distributions
    20  
 
       
ARTICLE 4 Short-Term Payout/Unforeseeable Financial Emergencies
    20  
4.1 Short-Term Payout
    20  
4.2 Other Benefits Take Precedence Over Short-Term Payout
    21  
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    21  
 
       
ARTICLE 5 Retirement Benefit
    22  
5.1 Retirement Benefit
    22  
5.2 Payment of Retirement Benefit
    22  
 
       
ARTICLE 6 Survivor Benefit
    23  
6.1 Pre-Retirement Survivor Benefit
    23  
6.2 Payment of Pre-Retirement Survivor Benefit
    23  
6.3 Death Prior to Completion of Retirement Benefit or Termination Benefit
    24  

i



--------------------------------------------------------------------------------



 



         
ARTICLE 7 Termination Benefit
    24  
7.1 Termination Benefit
    24  
7.2 Payment of Termination Benefit
    24  
 
       
ARTICLE 8 Beneficiary Designation
    24  
8.1 Beneficiary
    24  
8.2 Beneficiary Designation/Change
    24  
8.3 Acknowledgment
    25  
8.4 No Beneficiary Designation
    25  
8.5 Doubt as to Beneficiary
    25  
8.6 Discharge of Obligations
    25  
 
       
ARTICLE 9 Leave of Absence
    26  
9.1 Paid Leave of Absence
    26  
9.2 Unpaid Leave of Absence
    26  
 
       
ARTICLE 10 Termination/Amendment/Modification
    26  
10.1 Termination
    26  
10.2 Amendment
    27  
10.3 Effect of Payment
    27  
10.4 Amendment to Ensure Proper Characterization of the Plan
    27  
10.5 Changes in Law Affecting Taxability
    28  
10.6 Prohibited Acceleration/Distribution Timing
    28  
 
       
ARTICLE 11 Administration
    29  
11.1 Administration
    29  
11.2 Determinations
    29  
11.3 General
    29  
 
       
ARTICLE 12 Other Benefits and Agreements
    30  
12.1 Coordination with Other Benefits
    30  
 
       
ARTICLE 13 Claims Procedures
    30  
13.1 Scope of Claims Procedures
    30  
13.2 Initial Claim
    30  
13.3 Review Procedures
    31  
13.4 Calculation of Time Periods
    32  
13.5 Legal Action
    32  
13.6 Administrator Review
    32  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE 14 Trust
    32  
14.1 Establishment of the Trust
    32  
14.2 Interrelationship of the Plan and the Trust
    32  
14.3 Distributions from the Trust
    33  
 
       
ARTICLE 15 Miscellaneous
    33  
15.1 Status of Plan
    33  
15.2 Unsecured General Creditor
    33  
15.3 Company’s Liability
    33  
15.4 Nonassignability
    33  
15.5 Not a Contract of Employment
    34  
15.6 Furnishing Information
    34  
15.7 Terms
    34  
15.8 Captions
    34  
15.9 Governing Law
    34  
15.10 Notice
    34  
15.11 Successors
    35  
15.12 Spouse’s Interest
    35  
15.13 Validity
    35  
15.14 Incompetent
    35  
15.15 Court Order
    35  
15.16 Distribution in the Event of Taxation
    35  
15.17 Insurance
    36  
1518 Aggregation of Employers
    36  
 
       
Schedule A Measurement Funds
    37  

iii



--------------------------------------------------------------------------------



 



TD BANKNORTH INC.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS AND KEY EMPLOYEES
Amended and Restated
Effective May 9, 2006
Purpose
     The purpose of this TD Banknorth Inc. Deferred Compensation Plan for
Non-Employee Directors and Key Employees is to provide specified benefits to a
select group of management or highly compensated employees and the members of
the boards of directors of TD Banknorth Inc. and those of its affiliates that
are participating employers under this Plan as set forth in Section 1.16. This
Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, as added by the American Jobs Creation Act of 2004 and
the Treasury regulations or any other authoritative guidance issued thereunder
(“Section 409A”).
     This Plan amends and restates the Banknorth Group, Inc. Deferred
Compensation Plan for Non-Employee Directors and Key Employees that was
effective, as amended and restated, as of January 1, 2003 (the “2003 Plan”).
Banknorth Group, Inc. was the predecessor to TD Banknorth Inc. The 2003 Plan was
previously amended in January 2005 to provide Participants with an opportunity
to terminate their participation and receive a distribution of their Account
Balances. As a result of such amendment, all deferrals under this Plan,
including deferrals prior to January 1, 2005, are subject to Section 409A. The
2003 Plan was also amended in January 2005 to freeze deferrals as of
December 31, 2004 until further notice. This Plan only permits deferrals of
compensation to be paid on or after January 1, 2006, including Short-Term
Incentive Payments earned during 2005 that will be paid in 2006.
     This Plan is being amended and restated as of May 9, 2006 to comply with
the proposed regulations issued by the Internal Revenue Service in the fall of
2005 with respect to Section 409A of the Code and to permit the deferral of RSU
Income as defined herein.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Company equal to the sum of (i) the Post-2004 Voluntary
Deferral

1



--------------------------------------------------------------------------------



 



    Account balance, (ii) the Post-2004 Company Make-Up Account balance,
(iii) the Post-2004 Mandatory Deferral Account balance, and (iv) the Pre-2005
Account Balance. The Account Balance, and each other specified account balance,
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.   1.2  
“Administrator” shall mean the committee of the Sponsor’s Board which the
Sponsor’s Board shall designate or appoint from time to time as responsible,
except as otherwise specified, for the general administration of the Plan, or
the designee of such committee. If the Sponsor’s Board does not designate or
appoint such a committee, the Administrator shall be the Sponsor’s Board itself,
or the designee of the Sponsor’s Board.   1.3   “Affiliate” with respect to the
Sponsor shall mean (i) any entity that, directly or indirectly, is controlled by
the Sponsor and (ii) any entity in which the Sponsor has a significant equity
interest, in either case as determined by the Administrator.   1.4   “Annual
Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, whether or not paid in such calendar year or
included on the Federal Income Tax Form W-2 for such calendar year, excluding
Incentive Payments, any other incentives or bonuses, commissions, overtime,
fringe benefits, stock options, restricted stock units, relocation expenses,
non-monetary awards, Non-Key Employee Director Fees and other fees, automobile
and other allowances paid to a Participant for employment services rendered
(whether or not such allowances are included in the Key Employee’s gross
income). Annual Base Salary shall be calculated without regard to any reductions
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or non-qualified plans of the Company (and therefore shall be
calculated to include amounts not otherwise included in the Participant’s gross
income under Code Sections 125, 402(e)(3) or 402(h) pursuant to plans
established by the Company).   1.5   “Annual Deferral Amount” shall mean, with
respect to any Plan Year beginning prior to January 1, 2005, a Participant’s
Pre-2005 Annual Deferral Amount and, with respect to any Plan Year beginning on
or after January 1, 2005, a Participant’s Post-2004 Annual Voluntary Deferral
Amount.   1.6   “Annual Company Make-Up Amount” shall mean, with respect to any
Plan Year beginning prior to January 1, 2005, a Participant’s Pre-2005 Annual
Company Make-Up Amount and, with respect to any Plan Year beginning on or after
January 1, 2005, a Participant’s Post-2004 Annual Company Make-Up Amount.   1.7
  “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.

2



--------------------------------------------------------------------------------



 



1.8   “Beneficiary Designation Form” shall mean the form established from time
to time by the Administrator that a Participant completes, signs and returns to
the Administrator to designate one or more Beneficiaries.   1.9   “Board” shall
mean the board of directors of the Sponsor.   1.10   “Change In Control” shall
mean a change in the ownership of TD Bank or the Company, a change in the
effective control of TD Bank or the Company or a change in the ownership of a
substantial portion of the assets of TD Bank or the Company as provided under
Section 409A, except that (i) any change in the ownership, effective control or
ownership of a substantial portion of the assets of the Company effected by TD
Bank and its affiliates shall be excluded, and (ii) any change in the ownership,
effective control or ownership of a substantial portion of the assets of TD Bank
shall be excluded if TD Bank and its affiliates are not a majority shareholder
of the Company at the time of such change.   1.11   “Claimant” shall have the
meaning set forth in Section 13.2.   1.12   “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time.   1.13   “Common Stock Fund
A” means a Measurement Fund (as described in Section 3.9(d)) maintained on the
books of the Sponsor reflecting credits to Participants’ Account Balances in
Sponsor Stock Units.   1.14   “Common Stock Fund B” means a Measurement Fund (as
described in Section 3.9(d)) maintained on the books of the Sponsor reflecting
credits to Participants’ Account Balances in TD Bank Stock Units.   1.15  
“Common Stock Sub-Account” shall mean the portion (if any) of a Participant’s
Account Balance allocated to Common Stock Fund A and/or Common Stock Fund B.  
1.16   “Company” shall mean the Sponsor and any Affiliate of the Sponsor that
adopts this Plan with the approval of the Sponsor’s Board, and any successor to
all or substantially all of the Company’s assets or business.   1.17  
“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Administrator determines in good faith that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Company
would not be deductible by the Company solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Administrator to

3



--------------------------------------------------------------------------------



 



    ensure that the entire amount of any distribution to the Participant
pursuant to this Plan is deductible, the Administrator shall defer all or any
portion of a distribution under this Plan. Any amounts deferred pursuant to this
limitation shall continue to be credited or debited with additional amounts in
accordance with Section 3.9 below, even if such amount is being paid out in
installments. The amounts so deferred and amounts credited or debited thereon
shall be distributed to the Participant or his or her Beneficiary (in the event
of the Participant’s death) at the earliest possible date, as determined by the
Administrator in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Code Section 162(m). Notwithstanding
the foregoing, this Section 1.17 shall apply only to the extent permitted by
Section 409A.   1.18   “Effective Date” shall mean the effective date of this
amended and restated version of the Plan, which is May 9 2006.   1.19  
“Election Form” shall mean the form or forms established from time to time by
the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan (which form or forms may take
the form of an electronic transmission, if required or permitted by the
Administrator).   1.20   “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.   1.21   “401(k) Plan” shall
mean the Company’s tax qualified 401(k) retirement plan, as amended from time to
time.   1.22   “Incentive Payments” shall mean any compensation paid to a
Participant under any cash or stock incentive plans or bonus arrangements of the
Company with respect to which the Administrator in its discretion permits
deferrals to be made hereunder, which compensation is based on the performance
by the Participant of services for the Company over a period of at least twelve
(12) months (whether or not paid in such performance period or included on the
Federal Income Tax Form W-2 for such performance period) and which qualifies as
“performance-based compensation” under Section 409A.   1.23   “Key Employee”
shall mean an individual who is an employee of the Company and whose position is
designated at Level 22 or above.   1.24   “Long-Term Incentive Payments” or “LTI
Payments” shall mean Incentive Payments based on the performance by the
Participant of services for the Company over a period of greater than twelve
(12) months.   1.25   “Non-Employee Director” shall mean any member of the Board
who is not also a Key Employee.

4



--------------------------------------------------------------------------------



 



1.26   “Non-Employee Director Fees” shall mean any cash retainer and meeting
fees paid to a Non-Employee Director for each regular or special meeting and for
any Administrator meetings attended.   1.27   “Participant” shall mean any
Non-Employee Director and any Key Employee who (i) elects to participate in the
Plan, (ii) signs a Plan Agreement, an Election Form(s) and a Beneficiary
Designation Form, (iii) has his or her signed Plan Agreement, Election Form(s)
and Beneficiary Designation Form accepted by the Administrator, (iv) commences
participation in the Plan, and (v) does not have his or her Plan Agreement
terminated, plus those employees who are subject to Post-2004 Mandatory
Deferrals pursuant to Section 3.5. A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an Account Balance
under the Plan under any circumstance; provided, however, that a Beneficiary of
a Participant shall be permitted to make such elections and/or receive such
amounts following the Participant’s death as are specifically provided under
this Plan.   1.28   “Plan” shall mean this TD Banknorth Inc. Deferred
Compensation Plan for Non-Employee Directors and Key Employees, as evidenced by
this instrument and by each Plan Agreement, as they may be further amended from
time to time.   1.29   “Plan Agreement” shall mean a written agreement (which
may take the form of an electronic transmission, if required or permitted by the
Administrator), as may be amended from time to time, which is entered into by
and between the Company and a Participant. Each Plan Agreement executed by a
Participant and the Company shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Company shall supersede all previous Plan Agreements in their entirety and shall
govern such entitlement. The terms of any Plan Agreement may be different for
any Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Company and the Participant. In the Plan Agreement,
each Participant shall acknowledge that he or she accepts all of the terms of
the Plan including the discretionary authority of the Administrator as set forth
in Article 11.   1.30   “Plan Year” shall mean a period beginning on January 1
of each calendar year and continuing through December 31 of such calendar year
during which this Plan is in effect.   1.31   “Post-2004 Annual Company Make-Up
Amount” shall mean, for the Plan Year of reference beginning on or after
January 1, 2005, the amount that is credited on behalf of the Participant in
accordance with Section 3.6.

5



--------------------------------------------------------------------------------



 



1.32   “Post-2004 Annual Mandatory Deferral Amount” shall mean, for the Plan
Year of reference beginning on or after January 1, 2005, that portion of the
Participant’s compensation that is required to be deferred in accordance with
Section 3.5.   1.33   “Post-2004 Annual Voluntary Deferral Amount” shall mean,
for the Plan Year of reference beginning on or after January 1, 2005, that
portion of a Participant’s Annual Base Salary, Incentive Payments, RSU Income
and/or Non-Employee Director Fees that a Participant elects to have, and is,
deferred in accordance with Article 3. In the event of a Participant’s
Retirement, death or a Termination of Service prior to the end of a Plan Year,
such year’s Post-2004 Annual Voluntary Deferral Amount shall be the actual
amount withheld prior to such event.   1.34   “Post-2004 Company Make-Up
Account” shall mean (i) the sum of all of a Participant’s Post-2004 Annual
Company Make-Up Amounts, plus (ii) amounts credited or debited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant’s Post-2004 Company Make-Up Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Post-2004 Company Make-Up Account.   1.35  
“Post-2004 Mandatory Deferral Account” shall mean (i) the sum of all of a
Participant’s Post-2004 Annual Mandatory Deferral Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Post-2004 Mandatory Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Post-2004
Mandatory Deferral Account.   1.36   “Post-2004 Voluntary Deferral Account”
shall mean (i) the sum of all of a Participant’s Post-2004 Annual Voluntary
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Post-2004 Voluntary Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to his or her Post-2004 Voluntary Deferral Account.   1.37  
“Pre-Retirement Survivor Benefit” shall mean the benefit set forth in Article 6.
  1.38   “Pre-2005 Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Company equal to the sum of (i) the Pre-2005
Deferral Account balance and (ii) the Pre-2005 Company Make-Up Account balance.
The Pre-2005 Account Balance, and each other specified account balance, shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan. Prior to the January 1,
2005 amendment and restatement to the Plan, a Participant’s Pre-2005 Account
Balance was known as the Participant’s “Account Balance”.

6



--------------------------------------------------------------------------------



 



1.39   “Pre-2005 Annual Company Make-Up Amount” shall mean, for the Plan Year of
reference beginning prior to January 1, 2005, the amount that was credited on
behalf of the Participant in accordance with Section 3.6. Prior to the
January 1, 2005 amendment and restatement to the Plan, a Participant’s Pre-2005
Annual Company Make-Up Amount was known as the Participant’s “Annual Company
Matching Amount”.   1.40   “Pre-2005 Annual Deferral Amount” shall mean, for the
Plan Year of reference beginning prior to January 1, 2005, that portion of a
Participant’s Annual Base Salary, Incentive Payments and/or Non-Employee
Director Fees that a Participant elected to have, and was, deferred in
accordance with Article 3. In the event of a Participant’s Retirement, death or
a Termination of Service prior to the end of a pre-2005 Plan Year, such year’s
Pre-2005 Annual Deferral Amount shall be the actual amount withheld prior to
such event. Prior to the January 1, 2005 amendment and restatement to the Plan,
a Participant’s Pre-2005 Annual Deferral Amount was known as the Participant’s
“Annual Deferral Amount”.   1.41   “Pre-2005 Company Make-Up Account” shall mean
(i) the sum of all of a Participant’s Pre-2005 Annual Company Make-Up Amounts,
plus (ii) amounts credited or debited in accordance with all the applicable
crediting provisions of this Plan that relate to the Participant’s Pre-2005
Company Make-Up Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Pre-2005 Company Make-Up Account. Prior to the January 1, 2005 amendment and
restatement to the Plan, a Participant’s Pre-2005 Company Make-Up Account was
known as the Participant’s “Company Matching Account”.   1.42   “Pre-2005
Deferral Account” shall mean (i) the sum of all of a Participant’s Pre-2005
Annual Deferral Amounts, plus (ii) amounts credited or debited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant’s Pre-2005 Deferral Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
his or her Pre-2005 Deferral Account. Prior to the January 1, 2005 amendment and
restatement to the Plan, a Participant’s Pre-2005 Deferral Account was known as
the Participant’s “Deferral Account”.   1.43   “Retirement”, “Retire(s)” or
“Retired” shall mean Separation from Service with the Company for any reason
other than a leave of absence or death on or after the attainment of age
fifty-five (55) and achievement of five (5) Years of Service.   1.44  
“Retirement Benefit” shall mean the benefit set forth in Article 5.   1.45  
“RSU Income” shall mean the income attributable to the restricted stock units
granted to a Participant pursuant to the 2005 Performance Based Restricted Share
Unit Plan of TD Banknorth Inc.

7



--------------------------------------------------------------------------------



 



1.46   “Section 409A” shall mean Code Section 409A and the Treasury regulations
or other authoritative guidance issued thereunder. Whenever the terms “subject
to Section 409A” or “to the extent permitted by Section 409A” (or any such
similar reference so as to indicate that a Plan provision is subject to
Section 409A) are used, such terms shall be interpreted to mean that the
applicable Plan provision shall be effective only if and to the extent such
provision would not trigger penalty taxes or interest under Section 409A.   1.47
  “Separation from Service” shall mean separation from service within the
meaning of Section 409A.   1.48   “Short-Term Incentive Payments” or “STI
Payments” shall mean Incentive Payments based on the performance by the
Participant of services for the Company over a period of twelve (12) months.  
1.49   “Short-Term Payout” shall mean the payout set forth in Article 4.   1.50
  “Sponsor” shall mean TD Banknorth Inc., and any successor to all or
substantially all of the Sponsor’s assets or business.   1.51   “Sponsor Common
Stock” means the common stock of the Sponsor, $0.01 par value or, in the event
that the outstanding shares of common stock are later changed into or exchanged
for a different class of stock or securities of the Sponsor or another
corporation, that other stock or security.   1.52   “Sponsor Stock Unit” means
an artificial unit of value, the amount of one unit of which varies with the
value of one share of Sponsor Common Stock.   1.53   “TD Bank” means The
Toronto-Dominion Bank, and any successor to all or substantially all of TD
Bank’s assets or business.   1.54   “TD Bank Common Stock” means the common
stock of TD Bank without par value or, in the event that the outstanding shares
of common stock are later changed into or exchanged for a different class of
stock or securities of TD Bank or another corporation, that other stock or
security.   1.55   “TD Bank Stock Unit” means an artificial unit of value, the
amount of one unit of which varies with the value of one share of TD Bank Common
Stock.   1.56   “Termination Benefit” shall mean the benefit set forth in
Article 7.   1.57   “Termination of Service” shall mean Separation from Service
with the Company, voluntarily or involuntarily, for any reason other than
Retirement, death or an authorized leave of absence.

8



--------------------------------------------------------------------------------



 



1.58   “Trust” shall mean the trust established pursuant to this Plan, as
amended from time to time. The assets of the Trust shall be the property of the
Company.   1.59   “Unforeseeable Financial Emergency” shall mean a severe
financial hardship to the Participant resulting from (i) an illness or accident
of the Participant, the Participant’s spouse or a dependent of the Participant,
(ii) a loss of the Participant’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Administrator.   1.60   “Yearly Installment Method” shall be a
yearly installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: The Account Balance of the
Participant (or the appropriate portion thereof) shall be calculated as of the
close of business on the date of reference (or, if the date of reference is not
a business day, on the immediately following business day), and shall be paid as
soon as practicable thereafter. The date of reference with respect to the first
(1st) yearly installment payment shall be as provided in Section 5.2 and the
date of reference with respect to subsequent yearly installment payments shall
be the anniversary of the first (1st) yearly installment payment. The yearly
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one (1), and the denominator of which is the remaining
number of yearly payments due the Participant. By way of example, if the
Participant elects a ten (10) year Yearly Installment Method, the first payment
shall be one-tenth (1/10) of the Account Balance, calculated as described in
this definition. The following year, the payment shall be one-ninth (1/9) of the
Account Balance, calculated as described in this definition.   1.61   “Years of
Service” shall mean the total number of continuous full years in which a
Participant has been employed by the Company or (with respect to a Non-Employee
Director) has served as a member of the Board of the Company. For purposes of
this definition, a year of employment or service shall be a three hundred
sixty-five (365) day period (or three hundred sixty-six (366) day period in the
case of a leap year) that, for the first year of employment or service,
commences on the Key Employee’s date of hiring or the Non-Employee Director’s
appointment as a member of the Board of the Company, as applicable, and that,
for any subsequent year, commences on the annual anniversary of that date. Any
partial year of employment or service shall not be counted.

ARTICLE 2
Selection/Enrollment/Eligibility

2.1   Eligibility. Participation in the Plan shall be limited to Non-Employee
Directors and Key Employees whom the Administrator designates, in its sole
discretion, for participation. It is intended that Key Employees shall meet the
requirement of ERISA that they be members of a select group of management or
highly

9



--------------------------------------------------------------------------------



 



    compensated employees of the Company. A new Non-Employee Director or Key
Employee shall not be considered eligible to participate until he or she has
received notice of such eligibility.

2.2   Enrollment Requirements. Except as provided in Section 3.5, as a condition
to participation, each selected Non-Employee Director and Key Employee shall
complete, execute and return to the Administrator a Plan Agreement, an Election
Form(s) and a Beneficiary Designation Form, all within fifteen (15) days after
he or she is notified or becomes eligible to participate in the Plan. In
addition, the Administrator shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary or
appropriate.

2.3   Commencement of Participation. Provided a selected Non-Employee Director
or Key Employee has met all enrollment requirements set forth in this Plan and
required by the Administrator, including returning all required documents to the
Administrator within the specified time period, that individual shall commence
participation in the Plan on the first day of the Plan Year that commences after
the month in which he or she completes all enrollment requirements (or as soon
as practicable thereafter as the Administrator may determine). Except as
provided in Section 3.5, or as otherwise provided by the Administrator, if a
selected Non-Employee Director or Key Employee fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
individual shall not be eligible to participate in the Plan until the first day
of the following Plan Year, again subject to timely delivery to and acceptance
by the Administrator of the required documents.

2.4   Termination of Participation and/or Deferrals. If the Administrator
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees of the Company, the
Administrator shall have the right, in its sole discretion and subject to
Section 409A, to (i) terminate any deferral election the Participant has made
for the remainder of the Plan Year in which the Participant’s membership status
changes, (ii) prevent the Participant from making future deferral elections
and/or (iii) immediately distribute the Participant’s then vested Account
Balance as a Termination Benefit and terminate the Participant’s participation
in the Plan.

2.5   Limited Participation. Any individual who does not meet the definition of
Non-Employee Director set forth in Section 1.25, or of Key Employee set forth in
Section 1.23, but who, until January 1, 2003, had participated in the Plan,
shall continue to participate in the Plan solely with respect to his or her
Account Balance as of January 1, 2003. However, such individual shall not be
entitled to make any deferrals, or to have any Annual Company Make-Up Amounts
credited to the Plan on his or her behalf, on or after January 1, 2003, and,
subject to Section 409A, shall be subject to distribution as provided in clause
(iii) of Section 2.4, above, if the Administrator so determines at any time.

10



--------------------------------------------------------------------------------



 



ARTICLE 3
Deferral Commitments/Company Contributions/Crediting/Taxes

3.1   Minimum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferred Amount, Annual Base Salary, Short-Term Incentive
Payments, Long-Term Incentive Payments, RSU Income and/or Non-Employee Director
Fees (as applicable) in the minimum amount of five percent (5%) of each such
item of compensation; provided, however, that, for Plan Years beginning prior to
January 1, 2005, the five percent (5%) minimum amount applied to the
Participant’s Incentive Payments in the aggregate for the Plan Year.      
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year different minimum amount(s) for any item(s) of
compensation prior to the commencement of the Plan Year. If an election is made
with respect to any such item of compensation for less than the stated minimum
amount, or if no election is made, the amount deferred with respect to any such
item of compensation shall be zero (0).

3.2   Maximum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Annual Base Salary, Short-Term Incentive
Payments, Long-Term Incentive Payments, RSU Income and/or Non-Employee Director
Fees (as applicable), up to the following maximum percentages for each deferral
type elected:

          Deferral Type   Maximum Amount
Annual Base Salary
    70 %
STI Payments
    100 %
LTI Payments
    100 %
RSU Income
    100 %
Non-Employee Director Fees
    100 %

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year prior to the commencement of the Plan Year maximum
percentages which differ from those set forth above.

11



--------------------------------------------------------------------------------



 



3.3   Election to Defer/Change in Election.

  (a)   Timing of Election.

  (i)   Annual Base Salary or Non-Employee Director Fee Deferrals. Except as
provided below, a Participant shall make an Annual Base Salary or Non-Employee
Director Fee deferral election with respect to a coming twelve (12) month Plan
Year commencing on or after January 1, 2006. Such election must be made during
such period as shall be established by the Administrator which ends no later
than the last day of the Plan Year preceding the Plan Year in which the services
giving rise to the Annual Base Salary and/or Non-Employee Director Fee to be
deferred are to be performed.     (ii)   Incentive Payment Deferrals. Except as
provided below, a Participant shall make an Incentive Payment deferral election
with respect to a performance period of at least twelve (12) months. Such
election must be made during such period as shall be established by the
Administrator which ends no later than six (6) months prior to the last day of
the period over which the services giving rise to the Incentive Payments are
performed.     (iii)   RSU Income Deferrals. Except as provided below, a
Participant may elect to defer RSU Income during such period as may be
established by the Administrator which ends no later than December 31, 2006,
provided that any such election (A) must be made while the Participant is an
active employee of the Company or one of its subsidiaries, (B) shall not take
effect before the date that is 12 months after the date the election is made and
accepted by the Administrator, and (C) does not accelerate the payment of the
RSU Income.     (iv)   Special Rule for Pre-2005 Elections. Notwithstanding the
preceding, with respect to any Annual Base Salary, Incentive Payment, and/or
Non-Employee Director Fee deferral election (or modification or revocation of
such election) made for a Plan Year beginning prior to January 1, 2005, which
election (or modification or revocation) would, in accordance with Section 409A,
necessarily have been made on or before March 15, 2005, such election (or
modification or revocation) shall be valid if it satisfied the deferral election
(or modification or revocation) timing requirements of the Plan in effect at the
time of the deferral election (or modification or revocation).     (v)  
Additional Section 409A Provisions. Notwithstanding the preceding, the
Administrator shall, in its discretion, be permitted to

12



--------------------------------------------------------------------------------



 



      cause to be paid to the Participant Annual Base Salary, Short-Term
Incentive Payments, Long Term Incentive Payments, RSU Income and/or Non-Employee
Director Fees (as applicable) rather than being deferred under the Plan if,
under Section 409A, an earlier election was required in order to properly defer
tax with respect to such amount(s). In addition, the Administrator, in its
discretion, shall be permitted to allow a Participant to revoke or modify an
Annual Base Salary, Short-Term Incentive Payments, Long Term Incentive Payments,
RSU Income and/or Non-Employee Director Fees (as applicable) deferral election
he or she has made if Section 409A provides an opportunity to later modify a
deferral election with respect to such amount(s); provided, however, that no
such revocation or modification will be effective or available if and to the
extent Section 409A provides that such revocation or modification, or the
availability thereof, prevents the proper deferral of tax with respect to such
amount(s).

  (b)   Manner of Election. For any Plan Year (or portion thereof), a deferral
election for that Plan Year (or portion thereof), and such other elections as
the Administrator deems necessary or desirable under the Plan, shall be made by
timely delivering to the Administrator, in accordance with its rules and
procedures, by the deadline(s) set forth above, an Election Form, along with
such other elections as the Administrator deems necessary or desirable under the
Plan. For these elections to be valid, the Election Form(s) must be completed
and signed by the Participant, timely delivered to the Administrator (in
accordance with Section 2.2 above) and accepted by the Administrator. If no such
Election Form(s) is timely delivered for a Plan Year (or portion thereof), the
Annual Deferral Amount shall be zero (0) for that Plan Year (or portion
thereof).     (c)   Change in Election. Except as provided in (a)(v) above and
except as set forth below, a Participant may not elect to change his or her
deferral or payment election that is in effect for a Plan Year.

  (i)   Transitional Elections in 2006. On or before December 31, 2006, if a
Participant wishes to change his or her payment election, the Participant may do
so by completing a payment election form approved by the Administrator, provided
that any such election (A) must be made at least 12 months before the date on
which benefit payments are scheduled to commence, (B) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(C) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Administrator, (D) does not cause a payment
that would otherwise be made in 2006 to be delayed to a later year, and (E) does
not

13



--------------------------------------------------------------------------------



 



      accelerate into 2006 a payment that is otherwise scheduled to be made in a
later year.     (ii)   Changes in Payment Elections After 2006. On or after
January 1, 2007, if a Participant wishes to change his or her payment election,
a Participant may do so by completing a payment election form approved by the
Administrator, provided that any such election (A) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(B) must be made at least 12 months before the date on which any benefit
payments as of a fixed date or pursuant to a fixed schedule are scheduled to
commence, (C) shall not take effect until at least 12 months after the date the
election is made and accepted by the Administrator, and (D) for payments to be
made other than upon death, must provide an additional deferral period of at
least five years from the date such payment would otherwise have been made (or
in the case of any life annuity or installment payments treated as a single
payment, five years from the date the first amount was scheduled to be paid).
For purposes of this Plan and clause (D) above, all installment payments under
this Plan shall be treated as a single payment.

3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in the percentage elected by the
Participant, as adjusted from time to time for increases and decreases in Annual
Base Salary. The Incentive Payments portion of the Annual Deferral Amount shall
be withheld at the time the Incentive Payments are or otherwise would be paid to
the Participant, whether or not this occurs during the Plan Year itself. The RSU
Income portion of the Annual Deferral Amount shall be withheld at the time the
RSU Income is or otherwise would be paid to the Participant. The Non-Employee
Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Non-Employee Director Fees are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.

3.5   Post-2004 Mandatory Deferrals. Notwithstanding anything herein to the
contrary, but subject to Section 409A, if the Administrator determines, in its
sole and absolute discretion with the guidance of counsel, that the Company’s
ability to deduct any portion of a Participant’s compensation relating to
services performed for the Company is limited by Code Section 162(m), such
portion shall automatically be withheld from the Participant’s compensation at
such time it would otherwise have been paid to the Participant and shall be
deferred under the Plan as a Post-2004 Annual Mandatory Deferral Amount for the
Plan Year of the withholding.

14



--------------------------------------------------------------------------------



 



3.6   Annual Company Make-Up Amount. A Participant’s Annual Company Make-Up
Amount for the Plan Year of reference shall be equal to the amount of the
Company matching contribution that would be made to the 401(k) Plan if the
401(k) Plan were permitted to include in its definition of “compensation” for
Company matching contribution purposes the Participant’s Annual Deferral Amount,
reduced by the amount of any Company matching contributions that are made to the
401(k) Plan on the Participant’s behalf for the plan year of the 401(k) Plan
that corresponds to the Plan Year. This section shall not result in any Annual
Company Make-Up Amount hereunder that would exceed, when combined with the
Company matching contribution amounts contributed to the 401(k) Plan for the
Plan Year, the total Company matching contribution that would be made on behalf
of a participant in the 401(k) Plan who earns compensation in excess of the
dollar limit on recognizable compensation under Code Section 401(a)(17). A
Participant who is not eligible for the Plan Year (or for any portion thereof)
to receive an allocation of Company matching contributions under the 401(k) Plan
shall not be eligible for the Plan Year (or for any such portion) for the
allocation of an Annual Company Make-Up Amount hereunder.       Unless otherwise
specified by the Administrator, the Annual Company Make-Up Amount, if any, shall
be credited as soon as practicable after the last day of the Plan Year.   3.7  
Investment of Trust Assets. The trustee of the Trust shall be authorized, upon
written instructions received from the Administrator or investment manager
appointed by the Administrator, to invest and reinvest the assets of the Trust
in accordance with the applicable Trust agreement, including the reinvestment of
the proceeds in one or more investment vehicles designated by the Administrator.

3.8   Vesting.

  (a)   A Participant shall at all times be one hundred percent (100%) vested in
his or her Pre-2005 Deferral Account, Post-2004 Voluntary Deferral Account and
Post-2004 Mandatory Deferral Account.     (b)   A Participant shall become
vested in his or her Pre-2005 Company Make-Up Account and Post-2004 Company
Make-Up Account as and to the same extent that the Participant becomes vested in
Company matching contributions under the 401(k) Plan, or (if earlier) as of the
date of a Change in Control.

3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

15



--------------------------------------------------------------------------------



 



  (a)   Sub-Accounts. To the extent permitted by the Administrator, separate
sub-accounts shall be established and maintained with respect to each
Participant’s Account Balance (together, the “Sub-Accounts”), if and as
applicable, one attributable to the portion of the Participant’s Account Balance
which represents the Participant’s Pre-2005 Account Balance, another
attributable to the portion of the Participant’s Account Balance which
represents Annual Base Salary deferrals on or after January 1, 2005, another
attributable to the portion of the Participant’s Account Balance which
represents STI Payment deferrals on or after January 1, 2005, another
attributable to the portion of the Participant’s Account Balance which
represents LTI Payment deferrals on or after January 1, 2005, another
attributable to the portion of the Participant’s Account Balance which
represents RSU Income, another attributable to the portion of the Participant’s
Account Balance which represents Post-2004 Annual Company Make-Up Amounts,
another attributable to the portion of the Participant’s Account Balance which
represents Post-2004 Annual Mandatory Deferral Amounts, and another attributable
to the portion of the Participant’s Account Balance which represents
Non-Employee Director Fee deferrals on or after January 1, 2005.     (b)  
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3 above, shall elect, on
the Election Form(s), one or more Measurement Fund(s) (as described in
Section 3.9(d) below) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts for the first business
day of the Plan Year, continuing thereafter unless changed in accordance with
the next sentence. Commencing with the first business day of the Plan Year, and
continuing thereafter for the remainder of the Plan Year (unless the Participant
ceases during the Plan Year to participate in the Plan), the Participant may
(but is not required to) elect daily, by submitting an Election Form(s) to the
Administrator that is accepted by the Administrator (which submission may take
the form of an electronic transmission, if required or permitted by the
Administrator), to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts, or to change the portion of each of his or her Sub-Accounts
allocated to each previously or newly elected Measurement Fund(s). If an
election is made in accordance with the previous sentence, it shall apply to the
next business day and continue thereafter for the remainder of the Plan Year
(unless the Participant ceases during the Plan Year to participate in the Plan),
unless changed in accordance with the previous sentence. Notwithstanding the
above, no amount allocated to the Common Stock Fund A or Common Stock Fund B may
thereafter be reallocated to any other Measurement Fund.

16



--------------------------------------------------------------------------------



 



  (c)   Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form(s), in
whole percentage points, the percentage of each of his or her Sub-Account(s) to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).     (d)   Measurement Funds. The Participant may elect one or more of
the Measurement Funds set forth on Schedule A (the “Measurement Funds”) for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. The Administrator may, in its sole discretion, discontinue, substitute
or add a Measurement Fund(s). Each such action will take effect as of the first
business day that follows by thirty (30) days the day on which the Administrator
gives Participants advance written (which shall include e-mail) notice of such
change. If the Administrator receives an initial or revised Measurement Fund(s)
election which it deems to be incomplete, unclear or improper, the Participant’s
Measurement Fund(s) election then in effect shall remain in effect (or, in the
case of a deficiency in an initial Measurement Fund(s) election, the Participant
shall be deemed to have filed no deemed investment direction). If the
Administrator possesses (or is deemed to possess as provided in the previous
sentence) at any time directions as to Measurement Fund(s) of less than all of
the Participant’s Account Balance, the Participant shall be deemed to have
directed that the undesignated portion of the Account Balance be deemed to be
invested in a money market, fixed income or similar Measurement Fund made
available under the Plan as determined by the Administrator in its discretion.
Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Administrator and the
Company, and their agents and representatives, from any losses or damages of any
kind relating to (i) the Measurement Funds made available hereunder and (ii) any
discrepancy between the credits and debits to the Participant’s Account Balance
based on the performance of the Measurement Funds and what the credits and
debits otherwise might be in the case of an actual investment in the Measurement
Funds.     (e)   Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Administrator, in its sole discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, or as otherwise determined by the Administrator in
its sole discretion, as though (i) a Participant’s Account Balance were invested
in the Measurement Fund(s) selected by the Participant, in the percentages
elected by the Participant as of such date, at the closing price on such date;
(ii) the portion of the Annual

17



--------------------------------------------------------------------------------



 



      Deferral Amount that was actually deferred was invested in the Measurement
Fund(s) selected by the Participant, in the percentages elected by the
Participant, no later than the close of business on the third (3rd) business day
after the day on which such amounts are actually deferred from the Participant’s
Annual Base Salary, Incentive Payments, RSU Income or Non-Employee Director Fees
through reductions in his or her amounts otherwise payable, at the closing price
on such date; and (iii) any distribution made to a Participant that decreases
such Participant’s Account Balance ceased being invested in the Measurement
Fund(s), in the percentages applicable to such calendar month, no earlier than
three (3) business days prior to the distribution, at the closing price on such
date.     (f)   Common Stock Funds. A Participant’s Account Balance attributable
to Common Stock Fund A and/or Common Stock Fund B shall be credited with any
amounts allocated thereto as follows: on any date on which any Annual Deferral
Amounts, Annual Company Make-Up Amounts or Post-2004 Annual Mandatory Deferral
Amounts are credited hereunder (an “Allocation Date”), the Participant’s Common
Stock Sub-Account shall be credited with a number of Sponsor Stock Units or TD
Bank Stock Units (as applicable) equal to (i) the amount allocated to the Common
Stock Sub-Account divided by (ii) the “Price per Share” (as defined below) on
the Allocation Date. Fractional Sponsor Stock Units or TD Bank Stock Units (as
applicable) shall be rounded to the nearest 1/10th (one-tenth) of a Sponsor
Stock Unit or TD Bank Stock Unit (as applicable). On any given day, the value of
the Common Stock Sub-Account shall equal the number of Sponsor Stock Units, if
any, then credited to the Common Stock Sub-Account multiplied by the applicable
Price per Share on such date, plus the number of TD Bank Stock Units, if any,
then credited to the Common Stock Sub-Account multiplied by the applicable Price
per Share on such date. Sponsor Stock Units do not constitute shares of Sponsor
Common Stock, interests in Sponsor Common Stock or any other security of the
Company. TD Bank Stock Units do not constitute shares of TD Bank Common Stock,
interests in TD Bank Common Stock or any other security of TD Bank or the
Company. Sponsor Stock Units and TD Bank Stock Units merely reflect an unfunded
promise to pay deferred compensation in the future. For purposes of this
Section 3.9(f), the “Price per Share” shall equal the closing sale price per
share at which shares of the Sponsor Common Stock or TD Bank Common Stock (as
applicable) are sold on the New York Stock Exchange (“NYSE”) on such date or, if
no Sponsor Common Stock or TD Bank Common Stock (as applicable) was traded on
the NYSE on such date, the closing sale price at which the Sponsor Common Stock
or TD Bank Common Stock (as applicable) is sold on the next preceding date the
Sponsor Common Stock or TD Bank Common Stock (as applicable) was so traded.    
    A Participant’s Common Stock Sub-Account shall be credited with additional
Sponsor Stock Units on every date the Sponsor issues a dividend with respect

18



--------------------------------------------------------------------------------



 



      to its Sponsor Common Stock, and with additional TD Bank Stock Units on
every date TD Bank issues a dividend with respect to its TD Bank Common Stock.
The number of Sponsor Stock Units or TD Bank Stock Units (as applicable) so
credited will equal (i) the product of (A) the dividend per share of Sponsor
Common Stock or TD Bank Common Stock (as applicable) times (B) the number of
Sponsor Stock Units or TD Bank Common Stock Units (as applicable) in the
Participant’s Common Stock Sub-Account immediately before the dividend is
issued, divided by (ii) the applicable Price per Share on the dividend date. In
the event of any recapitalization, stock split, stock dividend, exchange of
shares, merger, reorganization, change in corporate structure or change in
shares of the Sponsor (or TD Bank) or similar event, the Administrator may make
appropriate adjustments to the number of Sponsor Stock Units (or TD Bank Stock
Units, as applicable) credited to each Participant’s Common Stock Sub-Account.  
      Payments allocable to the Participant’s Common Stock Sub-Account will be
paid in cash. If a Participant’s Common Stock Sub-Account is to be paid in
installments, each installment shall be in an amount equal to (A) the total
number of Sponsor Stock Units (or TD Bank Stock Units, as applicable) in such
Common Stock Sub-Account on the applicable installment payment date, multiplied
by (B) a fraction, the numerator of which is one (1) and the denominator of
which is the remaining number of installments to be paid to the Participant,
with the product of (A) and (B) to then be multiplied by (C) the Price per Share
of the Sponsor Common Stock (or the TD Bank Common Stock as applicable) on the
applicable installment payment date.     (g)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation to his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
general creditor of the Company.     (h)   Beneficiary Elections. Each reference
in this Section 3.9 to a Participant shall be deemed to include, where
applicable, a reference to a Beneficiary.

19



--------------------------------------------------------------------------------



 



3.10   FICA and Other Taxes.

  (a)   Annual Deferral Amounts and Post-2004 Annual Mandatory Deferral Amounts.
For each Plan Year in which an Annual Deferral Amount and/or a Post-2004 Annual
Mandatory Deferral Amount is being withheld from a Participant, the Company
shall withhold from that portion of the Participant’s Annual Base Salary,
Incentive Payments, RSU Income and/or other compensation that is not being
deferred, in a manner determined by the Company, the Participant’s share of any
FICA and other employment taxes on such Annual Deferral Amount and/or Post-2004
Annual Mandatory Deferral Amount. If necessary, the Administrator may reduce the
Annual Deferral Amount in order to comply with this Section 3.10.     (b)  
Annual Company Make-Up Amounts. When a Participant becomes vested in a portion
of his or her Company Make-Up Account, the Company shall have the discretion to
withhold from the Participant’s Annual Base Salary, Incentive Payments and/or
RSU Income that is not deferred, in a manner determined by the Company, the
Participant’s share of any FICA and other employment taxes. If necessary, the
Administrator may reduce the vested portion of the Participant’s Annual Company
Make-Up Amounts in order to comply with this Section 3.10.

3.11   Distributions. Notwithstanding anything herein to the contrary, (i) any
payments made to a Participant under this Plan shall be in cash form, and
(ii) the Company, or the trustee of the Trust, shall withhold from any payments
made to a Participant under this Plan all Federal, state and local income,
employment and other taxes required to be withheld by the Company, or the
trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies

4.1   Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount for a Plan Year, a Participant may irrevocably elect to receive
a future “Short-Term Payout” from the Plan. Except as otherwise required by the
Administrator, with respect to any Short-Term Payout election relating to a
Post-2004 Annual Voluntary Deferral Amount, such election may be made separately
with respect to the Annual Base Salary, Short-Term Incentive Payment, Long-Term
Incentive Payment, RSU Income and/or Non-Employee Director Fee deferral portions
of the Post-2004 Annual Voluntary Deferral Amount for the Plan Year. Subject to
the Deduction Limitation and to Section 3.11, the Short-Term Payout in respect
of an Annual Deferral Amount for a Plan Year shall be a lump sum payment in an
amount that is equal to that year’s Annual Base Salary, Short-Term Incentive
Payment, Long-Term Incentive Payment, RSU Income and/or Non-Employee Director
Fee deferrals (plus, in respect of any Short-Term Payout

20



--------------------------------------------------------------------------------



 



    election relating to a Pre-2005 Annual Deferral Amount for a Plan Year, any
vested Pre-2005 Annual Company Make-Up Amount for the Plan Year), and amounts
credited or debited thereto in the manner provided in Section 3.9 above,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Service). Subject to the terms and conditions of
this Plan, each Short-Term Payout elected shall be paid out during the month of
March of the Plan Year designated by the Participant that is at least three
(3) Plan Years after the Plan Year in which the Annual Deferral Amount is
actually deferred, as specifically elected by the Participant. By way of
example, if a three (3) year Short-Term Payout is elected by a Participant for
Annual Base Salary deferrals that are deferred in the Plan Year commencing
January 1, 2006, the three (3) year Short-Term Payout would become payable
during March of 2010. Notwithstanding the preceding sentences or any other
provision of this Plan that may be construed to the contrary, effective as of
January 1, 2005, a Participant who is an active Key Employee or Non-Employee
Director may, with respect to each Short-Term Payout, on a form determined by
the Administrator, make one (1) or more additional deferral elections (a
“Subsequent Election”) to defer payment of all or any portion (as elected by the
Participant in accordance with procedures established by the Administrator) of
such Short-Term Payout to a Plan Year subsequent to the Plan Year originally (or
subsequently) elected; provided, however, any such Subsequent Election will be
null and void unless accepted by the Administrator no later than one (1) year
prior to the first day of the Plan Year in which, but for the Subsequent
Election, such Short-Term Payout would be paid, and, for Subsequent Elections
made on or after January 1, 2007, such Subsequent Election provides for a
deferral of at least five (5) Plan Years following the Plan Year in which the
Short-Term Payout, but for the Subsequent Election, would be paid.       If a
Short-Term Payout election is made with respect to any Pre-2005 Annual Company
Make-Up Amount that, as of the time of payment, is as yet unvested, such
unvested amounts shall not be subject to such Short-Term Payout election, but
instead shall be paid out, if vested (or forfeited, if unvested), as of the
earliest of the Participant’s Retirement, death or Termination of Service.   4.2
  Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5, 6 or 7, any amounts that are subject to
a Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article.

4.3   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
a Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Administrator to (i) cease any deferrals required to be made by
a Participant and/or (ii) receive a partial or full payout from the Plan. The
payout shall not exceed the lesser of the Participant’s vested Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus

21



--------------------------------------------------------------------------------



 



amounts necessary to pay taxes reasonably anticipated as a result of the
payouts, after taking into account the extent to which the Unforeseeable
Financial Emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship). A suspension or payout under this Section 4.3 shall be permitted
solely to the extent permitted under Code Section 409A. If, subject to the sole
discretion of the Administrator, the petition for a cessation of deferrals
and/or payout is approved, cessation shall take effect upon the date of approval
and any payout shall be made within sixty (60) days of the date of approval. Any
later deferral elections will be subject to the provisions governing initial
deferral elections in Section 3.3 of the Plan. The payment of any amount under
this Section 4.3 shall not be subject to the Deduction Limitation.
ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her entire vested Account Balance.

5.2   Payment of Retirement Benefit. Except as provided below, a Participant, at
the time he or she makes an election to defer an Annual Deferral Amount under
the Plan for a Plan Year (or, with respect to his or her Pre-2005 Deferral
Account, at the time he or she commences participation in the Plan), shall elect
on an Election Form to receive the portion of his or her Account Balance
attributable to Annual Deferral Amounts (and, if applicable, any Pre-2005
Company Make-Up Amounts) in a lump sum or pursuant to a Yearly Installment
Method of five (5) or ten (10) years; provided, however, that payment of the
Participant’s entire vested Account Balance shall be made in the form of a lump
sum payment if the Participant’s vested Account Balance at the time of his or
her Retirement is less than twenty-five thousand dollars ($25,000). Except as
otherwise required by the Administrator, such election may be made separately
with respect to (i) the Participant’s Pre-2005 Account Balance, and/or (ii) for
any Post-2004 Annual Deferral Amounts, each Plan Year’s Annual Base Salary,
Short-Term Incentive Payments, Long-Term Incentive Payments, RSU Income and/or
Non-Employee Director Fees that have been deferred. If a Participant does not
make any election with respect to the payment of the Retirement Benefit, then
such benefit shall be payable in a lump sum.

Notwithstanding the above or anything herein that may suggest otherwise, the
portion (if any) of the Participant’s Account Balance attributable to Post-2004
Annual Company Make-Up Amounts, if any, and Post-2004 Annual Mandatory Deferral
Amounts, if any, shall be received by the Participant solely as a lump sum
payment.

22



--------------------------------------------------------------------------------



 



Unless an election is changed by the Participant as provided below, such
Retirement Benefit shall be paid (or shall commence, in the case of installment
payments) during either the March or September of the Plan Year following the
date of the Participant’s Retirement, subject to compliance with Section 409A
with respect to the payment of Post-2004 Annual Mandatory Deferral Amounts.
The preceding notwithstanding, (i) any Participant who incurs a Separation from
Service with the Company during January through June of any Plan Year shall not
be entitled to receive any portion of his or her Account Balance under this
section until March of the following Plan Year, and (ii) any Participant who
incurs a Separation from Service with the Company during July through December
of any Plan Year shall not be entitled to receive any portion of his or her
Account Balance under this section until September of the following Plan Year,
unless an election is changed by the Participant as provided below.
The Participant may change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Administrator, provided
that any such Election Form is submitted at least one (1) year prior to the
Participant’s Retirement and complies with the requirements of Section 3.3(c)
above. The Election Form most recently accepted by the Administrator shall
govern the payout of the Retirement Benefit with respect to the portion of the
Participant’s Account Balance to which it pertains.
Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Company if the
change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted under Section 409A and
Section 3.3(c)(i) above) and the Company shall deny any change made to an
election if the Administrator determines that the change violates the
requirement under Section 409A that the first payment with respect to which such
election is made be deferred for a period of not less than five (5) years from
the date such payment would otherwise have been made.
ARTICLE 6
Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant’s entire
vested Account Balance if the Participant dies while a Key Employee or
Non-Employee Director.

6.2   Payment of Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor
Benefit shall be paid in a lump sum as soon as practicable following the date on
which the Administrator has been provided with proof that is satisfactory to the
Administrator of the Participant’s death. Any payment made hereunder shall not
be subject to the Deduction Limitation.

23



--------------------------------------------------------------------------------



 



6.3   Death Prior to Completion of Retirement Benefit or Termination Benefit. If
a Participant dies after Retirement or Termination of Service but before the
Retirement Benefit or Termination Benefit is paid in full, the Participant’s
unpaid Retirement Benefit or Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived. Any payment made hereunder shall not
be subject to the Deduction Limitation.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. A Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if the
Participant experiences a Termination of Service prior to his or her Retirement
or death.

7.2   Payment of Termination Benefit. The Termination Benefit shall be paid in a
lump sum during either the March or September of the Plan Year that commences
after the date of the Participant’s Termination of Service, subject to
compliance with Section 409A with respect to the payment of Post-2004 Annual
Mandatory Deferral Amounts. The preceding notwithstanding, (i) any Participant
who incurs a Separation from Service with the Company during January through
June of any Plan Year shall not be entitled to receive any portion of his or her
vested Account Balance under this section until March of the following Plan
Year, and (ii) any Participant who incurs a Separation from Service with the
Company during July through December of any Plan Year shall not be entitled to
receive any portion of his or her vested Account Balance under this section
until September of the following Plan Year.

ARTICLE 8
Beneficiary Designation

8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.

8.2   Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Administrator or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary

24



--------------------------------------------------------------------------------



 



    designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and delivered to the Administrator prior to his or her death.   8.3
  Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Administrator or
its designated agent.

8.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

8.5   Doubt as to Beneficiary. If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its sole discretion, to cause the Company
to withhold such payments until this matter is resolved to the Administrator’s
satisfaction.

8.6   Discharge of Obligations. The payment of benefits under the Plan to a
person believed in good faith by the Administrator to be a valid Beneficiary
shall fully and completely discharge the Company and the Administrator from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Administrator nor the Company shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address. If the Administrator notifies any Participant or Beneficiary
that he or she is entitled to an amount under the Plan and the Participant or
Beneficiary fails to claim such amount or make his or her location known to the
Administrator within three (3) years thereafter, then, except as otherwise
required by law, if the location of one or more of the next of kin of the
Participant is known to the Administrator, the Administrator may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Administrator determines. If the location of none of
the foregoing persons can be determined, the Administrator shall have the right
to direct that the amount payable shall be deemed to be a forfeiture and paid to
the Company, except that the dollar amount of the forfeiture, unadjusted for
deemed gains or losses in the interim, shall be paid by the Company if a claim
for the benefit subsequently is made by the Participant or the Beneficiary to
whom it was payable. If a benefit payable to an unlocated Participant or
Beneficiary is subject to escheat pursuant to applicable state law, neither the
Administrator nor the Company shall be liable to any person for any payment made
in accordance with such law.

25



--------------------------------------------------------------------------------



 



ARTICLE 9
Leave of Absence

9.1   Paid Leave of Absence. If a Participant is authorized by the Company for
any reason to take a paid leave of absence from his or her service to the
Company, the Participant shall continue to be considered employed by the
Company, and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.4.

9.2   Unpaid Leave of Absence. If a Participant is authorized by the Company for
any reason to take an unpaid leave of absence from his or her service to the
Company, the Participant shall continue to be considered employed by the
Company, and the Participant shall be excused from making deferrals until the
earlier of the date the leave of absence expires or the Participant returns to a
paid service status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral shall be withheld.

ARTICLE 10
Termination/Amendment/Modification

10.1   Termination. Although the Sponsor anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Sponsor
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Sponsor reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
the Participants, by action of the Board. A complete or partial termination of
the Plan shall not be a distributable event except as set forth below, and each
Participant will be paid his or her Account Balance in accordance with each
Participant’s then current payment elections. The termination of the Plan shall
not adversely affect any Participant or Beneficiary who has become entitled to
the payment of any benefits under the Plan as of the date of termination. The
Sponsor may, in its discretion, elect to terminate the Plan in any of the
following three circumstances and accelerate the payment of the entire vested
Account Balance of each Participant in accordance with Section 409A of the Code:

  (i)   the Plan is terminated within the 30 days preceding or the 12 months
following a Change In Control and (1) all substantially similar arrangements
sponsored by the Sponsor are terminated, and (2) all Participants in the Plan
and all participants under the substantially similar arrangements receive all of
their benefits under the terminated arrangements within 12 months of the date of
termination of the arrangements,

26



--------------------------------------------------------------------------------



 



  (ii)   the Plan is terminated and (1) all arrangements sponsored by the
Sponsor that would be aggregated with the Plan under Section 1.409A-1(c) if a
Participant participated in all of the arrangements are terminated, (2) no
payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements; (3) all payments are made within 24 months
of the termination of the arrangements; and (4) the Sponsor does not adopt a new
arrangement that would be aggregated with the Plan under Section 1.409A-1(c) if
the same Participant participated in both arrangements, at any time within five
years following the date of termination of the Plan, or     (iii)   the Plan is
terminated within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred by each Participant under the
Plan are included in the Participant’s gross income in the later of (1) the
calendar year in which the Plan termination occurs, or (2) the first calendar
year in which the payment is administratively practicable.

10.2   Amendment. The Sponsor may, at any time, amend or modify the Plan in
whole or in part by the action of the Administrator; provided, however, that no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s vested Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Termination of Service as of the effective date of the amendment or modification
or, if the amendment or modification occurs after the date upon which the
Participant was eligible to Retire, the Participant had Retired as of the
effective date of the amendment or modification. The amendment or modification
of the Plan shall not affect any Participant or Beneficiary who has become
entitled to the payment of benefits under the Plan as of the date of the
amendment or modification. Notwithstanding anything in the Plan to the contrary,
the Sponsor may amend in good faith any terms of the Plan, including
retroactively, in order to comply with Section 409A.

10.3   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

10.4   Amendment to Ensure Proper Characterization of the Plan. Notwithstanding
the previous sections of this Article 10, the Plan may be amended at any time,
retroactively if required, or if found necessary, in the opinion of the
Administrator, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA Sections 201(2),

27



--------------------------------------------------------------------------------



 



301(a)(3) and 401(a)(1), to conform the Plan to the provisions of Section 409A
and to ensure that amounts under the Plan are not considered to be taxed to a
Participant under the Federal income tax laws prior to the Participant’s receipt
of the amounts or to conform the Plan and the Trust to the provisions and
requirements of any applicable law (including ERISA and the Code).

10.5   Changes in Law Affecting Taxability.

  (a)   Operation. This section shall become operative upon the enactment of any
change in applicable statutory law or the promulgation by the Internal Revenue
Service of a final regulation or other pronouncement having the force of law,
which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder; provided, however, that no portion of this Section 10.5
shall become operative to the extent that portion would result in a violation of
Section 409A (e.g., by causing an impermissible distribution under
Section 409A).     (b)   Affected Right or Feature Nullified. Notwithstanding
any other section of this Plan to the contrary (but subject to subsection (c),
below), as of an Early Taxation Event, the feature or features of this Plan that
would cause the Early Taxation Event shall be null and void, to the extent, and
only to the extent, required to prevent the Participant from being required to
include in his or her federal gross income amounts accrued by the Participant
under the Plan prior to the date on which such amounts are made available to him
or her hereunder. If only a portion of a Participant’s Account Balance is
impacted by the change in the law, then only such portion shall be subject to
this section, with the remainder of the Account Balance not so affected being
subject to such rights and features as if the law were not changed. If the law
only impacts Participants who have a certain status with respect to the Company,
then only such Participants shall be subject to this section.     (c)   Tax
Distribution. If an Early Taxation Event is earlier than the date on which the
statute, regulation or pronouncement giving rise to the Early Taxation Event is
enacted or promulgated, as applicable (i.e., if the change in the law is
retroactive), there shall be distributed to each Participant, as soon as
practicable following such date of enactment or promulgation, the amounts that
became taxable on the Early Taxation Event.

10.6   Prohibited Acceleration/Distribution Timing. This Section shall take
precedence over any other provision of the Plan or this Article 10 to the
contrary. No provision of this Plan shall be followed if following the provision
would result in an acceleration of the time or schedule of any payment from the
Plan that would

28



--------------------------------------------------------------------------------



 



trigger either the tax or interest penalties under Section 409A or an Early
Taxation Event. In addition, if the timing of any distribution election would
result in any tax or other penalty (other than ordinarily payable Federal, state
or local income or payroll taxes), which tax or penalty can be avoided by
payment of the distribution at a later time, then the distribution shall be made
(or commence, as the case may be) on (or as soon as practicable after) the first
date on which such distributions can be made (or commence) without such tax or
penalty.
ARTICLE 11
Administration

11.1   Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator. The Administrator shall be the named
fiduciary for purposes of the claims procedure pursuant to Article 13 only and
shall, except as the Administrator may otherwise determine, have authority to
act to the full extent of its absolute discretion to:

  (a)   Interpret the Plan;     (b)   Resolve and determine all disputes or
questions arising under the Plan, including the power to determine the rights of
Participants and Beneficiaries, and their respective benefits, and to remedy any
ambiguities, inconsistencies or omissions in the Plan;     (c)   Create and
revise rules and procedures for the administration of the Plan and prescribe
such forms as may be required for Participants to make elections under, and
otherwise participate in, the Plan; and     (d)   Take any other actions and
make any other determinations as it may deem necessary and proper for the
administration of the Plan.

Any expenses incurred in the administration of the Plan shall be paid by the
Sponsor or the Company.

11.2   Determinations. Except as the Administrator may otherwise determine (and
subject to the claims procedure set forth in Article 13), all decisions and
determinations by the Administrator shall be final and binding upon all
Participants and Beneficiaries.

11.3   General. No member of the Administrator shall participate in any matter
involving any questions relating solely to his own participation or benefits
under this Plan. The Administrator shall be entitled to rely conclusively upon,
and shall be fully protected in any action or omission taken by it in good faith
reliance upon, the advice or opinion of any persons, firms or agents retained by
it, including but not limited to accountants, actuaries, counsel and other
specialists. Nothing in this Plan shall preclude the Sponsor or any Company from

29



--------------------------------------------------------------------------------



 



indemnifying the Administrator and the members of the Administrator for all
actions under this Plan, or from purchasing liability insurance to protect such
persons with respect to the Plan.
ARTICLE 12
Other Benefits and Agreements

12.1   Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program of the
Company. The Plan shall supplement and shall not supersede, modify or amend any
other such plan or program except as may otherwise be expressly provided.

ARTICLE 13
Claims Procedures

13.1   Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.

13.2   Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Administrator. The Administrator shall review the claim itself or appoint an
individual or an entity to review the claim.

  (a)   Initial Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Administrator or appointee of the
Administrator prior to the end of the ninety (90) day period stating that
special circumstances require an extension of the time for decision, such
extension not to extend beyond the day which is one hundred eighty (180) days
after the day the claim is filed.     (b)   Manner and Content of Denial of
Initial Claims. If the Administrator denies a claim, it must provide to the
Claimant, in writing or by electronic communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the Plan
provision or insurance contract provision upon which the denial is based;    
(iii)   A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

30



--------------------------------------------------------------------------------



 



  (iv)   An explanation of why such additional material or information is
necessary;     (v)   Notice that the Claimant has a right to request a review of
the claim denial and information on the steps to be taken if the Claimant wishes
to request a review of the claim denial; and     (vi)   A statement of the
Participant’s right to bring a civil action under ERISA Section 502(a) following
a denial on review of the initial denial.

13.3   Review Procedures.

  (a)   Request for Review. A request for review of a denied claim must be made
in writing to the Administrator within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Administrator. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

  (b)   Manner and Content of Notice of Decision on Review. Upon completion of
its review of an adverse initial claim determination, the Administrator will
give the Claimant, in writing or by electronic notification, a notice
containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant Plan provisions or insurance contract provisions on which
its decision is based;     (iv)   a statement that the Claimant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all

31



--------------------------------------------------------------------------------



 



      documents, records and other information in the Plan’s files which is
relevant to the Claimant’s claim for benefits;     (v)   a statement describing
the Claimant’s right to bring an action for judicial review under ERISA
Section 502(a); and     (vi)   if an internal rule, guideline, protocol or other
similar criterion was relied upon in making the adverse determination on review,
a statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the Claimant upon request.

13.4   Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

13.5   Legal Action. If the Administrator fails to follow the claims procedures
required by this Article, a Claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedy under ERISA Section 502(a) on the basis that the Plan has
failed to provide a reasonable claims procedure that would yield a decision on
the merits of the claim. A Claimant’s compliance with the foregoing provisions
of this Article is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claims for benefits under the Plan.

13.6   Administrator Review. Anything in this Plan to the contrary
notwithstanding, the Administrator may determine, in its sole and absolute
discretion, to review any claim for benefits submitted by a Claimant under this
Plan.

ARTICLE 14
Trust

14.1   Establishment of the Trust. The Company may establish the Trust, in which
event the Company intends, but is not required, to transfer over to the Trust at
least annually such assets as the Company determines, in its sole discretion,
are necessary to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts, Annual Company Make-Up Amounts and
Post-2004 Annual Mandatory Deferral Amounts for the Participants, provided that
the terms of the Trust comply with Section 409A.

14.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions

32



--------------------------------------------------------------------------------



 



pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Company, Participants and the creditors of the Company to the assets transferred
to the Trust. The Company shall at all times remain liable to carry out its
obligations under the Plan.

14.3   Distributions from the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

ARTICLE 15
Miscellaneous

15.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

15.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

15.3   Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

15.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

33



--------------------------------------------------------------------------------



 



15.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Subject to any employment agreement to which the Company and the
Participant may be parties, such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
the Participant at any time.

15.6   Furnishing Information. A Participant or his or her Beneficiary shall
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.

15.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

15.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

15.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of Maine without regard
to its conflicts of laws principles.

15.10   Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Compensation Manager
TD Banknorth Inc.
One Portland Square
P.O. Box 9540
M/S ME058-42
Portland, Maine 04112-9540
Such notice shall be deemed given as of the date of hand delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

34



--------------------------------------------------------------------------------



 



Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

15.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

15.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

15.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

15.14   Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

15.15   Court Order. The Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Administrator has
been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Administrator, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse in accordance with Section 409A.

15.16   Distribution in the Event of Taxation.

  (a)   In General. Subject to Section 409A, if, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, the Participant may petition the Administrator,

35



--------------------------------------------------------------------------------



 



for a distribution of that portion of his or her benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit (which amount shall not exceed a Participant’s unpaid vested Account
Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the Participant’s benefits to be paid under this Plan.

  (b)   Trust. If the Trust terminates in accordance with the provisions of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with such provisions, the Participant’s benefits under this Plan shall be
reduced to the extent of such distributions.

15.17   Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Company
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company has applied for insurance.

15.18   Aggregation of Employers. To the extent required under Section 409A, if
the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code §414(b) or (c)),
all members of the group shall be treated as a single Company for purposes of
whether there has occurred a Separation from Service and for any other purposes
under the Plan as Section 409A shall require.

     IN WITNESS WHEREOF, the Sponsor has signed this amended and restated Plan
document as of May 9, 2006.

                  TD BANKNORTH INC.    
 
           
 
  By:   /s/ Cynthia H. Hamilton    
 
           
 
           
 
  Title:   Executive Vice President    
 
           

36



--------------------------------------------------------------------------------



 



Schedule A
Measurement Funds
Pursuant to Section 3.9(b), the Participant may elect one or more of the
following Measurement Funds:

      Fund Class   Measurement Fund
Money Market
  Federated Prime Obligations Fund
Short Term Govt. Bonds
  Federated U.S. Govt. 2-5 Years Fund
Intermediate Bonds
  PIMCO Total Return Fund
Large Cap Balanced
  Fidelity Puritan Fund
Large Cap Balanced
  Janus Balanced Fund
Large Cap Blend
  Banknorth Large Cap Core Fund
Large Cap Blend
  Federated Max-Cap Fund
Small Cap Blend
  Dreyfus Small Cap Stock Index Fund
International Value Stocks
  Tweedy Browne Global Value Fund
Common Stock Fund A
(Individual Equity)
  Stock Units (Deemed invested in TD Banknorth Inc. Common Stock)
Common Stock Fund B
(Individual Equity)
  Stock Units (Deemed invested in The Toronto-Dominion Bank Common Stock)

37